UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
ALEXANDRIA DIVISION

TERRY LEE FRANKLIN #561946 CASE NO. 1:19-CV-01581 SEC P
VERSUS JUDGE SUMMERHAYS

JOSEPH H L PEREZ-MONTES ET AL MAGISTRATE JUDGE HORNSBY

JUDGMENT
Presently before the Court is the Report and Recommendations [doc. 11]. Having
considered the Report and the Objection filed by Plaintiff,
IT IS ORDERED THAT the Complaint filed by Plaintiff is DISMISSED WITH
PREJUDICE as frivolous under 28 U.S.C. §1915(e).

THUS DONE in Chambers on this a | day of February, 2020.

  
     

 

  

Robert R. Summerhays
United States District Judg
